January 10, 2012

Leonard Steinberg
VP, General Counsel & Corporate Secretary
Alaska Communications

Dear Leonard:

I am pleased to offer you the position of Senior Vice President, Legal,
Regulatory & Government Affairs. In this capacity, you will be leading a highly
professional team that is dedicated to advancing Alaska Communications in its
position as Alaska’s leading integrated telecommunications company. You will, of
course, also continue in your role as General Counsel, Corporate Secretary and
Chief Ethics Officer. If you accept this offer, you will continue to report
directly to me and your effective start date will be on January 1, 2012.

In this role, you will receive $240,000.00 in annual base salary paid on a
weekly rate and delivered in bi-weekly payrolls, and a $240,000.00 target annual
cash incentive. Your actual incentive payment (a) will vary based on your and
our Company’s performance, (b) is earned and paid only after completion of the
year-end financial audit, (c) is paid only to employees who continue to be
regular, full time employees at the time payment is made in the year following
the performance year.

Another substantial component of your total compensation in this position is
stock. As a participant in this program, you will be eligible to receive annual
target awards of restricted stock units and performance stock units. As you may
know, we are in the process of reviewing the executive equity compensation plan
and will be seeking Board of Directors (BOD) approval. Upon BOD approval your
equity compensation will be aligned appropriately with the approved equity
program for your position.

We determine actual stock awards based on your role and performance of that
role, and prorate for your actual time in the position. All awards are
contingent upon BOD approval and your execution of required documents.

In consideration for your agreement to accept this new and expanded role and to
voluntarily terminate and nullify your existing employment agreement dated
October 31, 2007 in its entirety (with no further payments to you under that
agreement or as a result of its termination), concurrent with your acceptance of
this new role, Alaska Communications will pay you a signing bonus of $50,000 to
be paid coincident with your first paycheck following execution of this letter.
You will be eligible for a cash incentive payment in 2012 based on your and the
company’s performance in 2011 and in accordance with Alaska Communication’s
Compensation Policy.

Please be aware that all compensation components outlined above are subject to
change, based upon BOD approval, as well as other terms and conditions set forth
in applicable Alaska Communications policies, such as the Compensation Policy
(discussed further below).

As Senior Vice President, Legal, Regulatory & Government Affairs you will also
be covered by the Alaska Communications Officer Severance Policy. A Copy of the
current 2010 Plan is attached. It may be modified in the future and, as
modified, will apply to you.

In your position as an executive (officer) of our company, you are privy to
confidential and highly-sensitive competitive and proprietary information
concerning our business, including but not limited to our customer, the products
and services we offer, our finances, our business strategies, and our future
plans. You agree that during your employment with us, and for a period of twelve
months after termination of your employment, you will not become an officer,
director, employee, contractor, consultant, partner, joint-venture, or otherwise
enter a business relationship or services with any competitor of Alaska
Communications in the markets we are serving at the time your employment
terminates; and for a period of twelve months after termination of your
employment you also agree that you will not offer, encourage or solicit any
other officer or employee of Alaska Communications to leave the company or enter
into an employment or business relationship with you or your subsequent
employer. If and when you leave Alaska Communications, you agree that you will
not make any disparaging statements, whether oral or written, about the company,
its officers, directors, or employee or any aspect of ties business. In
addition, you agree to always protect all Alaska Communications’ confidential
and proprietary information you learned as a result of your employment with us
in accordance with the Corporate Compliance Policy (CCP) and Protection of
Proprietary Information Policy (PIP).

Business conditions change from time to time and the commitment to provide
continuing employment and your total compensation package depend upon the
Company’s success and continuing business requirements. As a result, I feel a
responsibility to advise you that Alaska Communications Is an “at will”
employer. This means that either you or the Company can terminate the employment
relationship at any time for any reason, with or without cause. While I feel the
need to share these cautions, please also know that I feel confident that you
are part of an organization that will prevail as the premier Alaskan
communications service provider.

Certain ACS Policies are incorporated into this Agreement. Copies of the current
versions of these “incorporated Policies” (as listed below), are included in
this offer and are incorporated herein by reference as an integral part of this
Agreement. The Company may from time to time amend these Incorporated Policies
in the future, in the discretion of the Company. By accepting this offer, you
agree to abide and be bound by the terms of the Incorporated Policies, as they
may be amended from time to time in the future, and, as amended, the
Incorporated Policies shall apply to you. Except for changes made by the Company
to the Incorporated Policies, all modifications to this Agreement must be in
writing and signed by both parties to be effective:

ACS 2010 Officer Severance Policy
ACS 2010 Compensation Policy
ACS Corporate Compliance Program Manual & Appendices

1

It is a great day when we are able to pass along such great news to a colleague
such as you.

Thank you for your service and contribution to Alaska Communications and our
valued customers.

Please join me in helping us to grow our business.

Respectfully yours,

/s/Anand Vadapalli
Anand Vadapalli
President & Chief Executive Officer


     
cc: Employee File
 

Accepted: /s/ Leonard Steinberg
  Date: January 23, 2012
 
   
Leonard Steinberg
 


2